Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 August 29, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Exchange Traded Concepts Trust (Reg. Nos. 333-156529 and 811-22263): Request for Withdrawal of Post-Effective Amendment Filings Ladies and Gentlemen: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended (the “Securities Act”), Exchange Traded Concepts Trust (the “Registrant” or the “Trust”) hereby respectfully requests the withdrawal of certain post-effective amendments filed to the Trust’s Registration Statement on Form N-1A, pursuant to the Securities Act and the Investment Company Act of 1940, as amended. This request relates only to the Yorkville High Income Composite MLP ETF, a separate series of the Trust (the “Fund”). The Registrant filed the following post-effective amendments relating to the Fund on the dates shown: Form Type Date of Filing Post-Effective Amendment No. 485APOS April 20, 2012 Post-Effective Amendment No. 16 485BXT June 29, 2012 Post-Effective Amendment No. 24 485BXT July 27, 2012 Post-Effective Amendment No. 26 485BXT August 24, 2012 Post-Effective Amendment No. 28 485BXT September 21, 2012 Post-Effective Amendment No. 30 485BXT October 22, 2012 Post-Effective Amendment No. 33 485BXT November 20, 2012 Post-Effective Amendment No. 35 485BXT December 19, 2012 Post-Effective Amendment No. 37 485BXT January 17, 2013 Post-Effective Amendment No. 41 485BXT January 24, 2013 Post-Effective Amendment No. 42 485BPOS January 29, 2013 Post-Effective Amendment No. 44 485BXT February 26, 2013 Post-Effective Amendment No. 49 485BXT March 27, 2013 Post-Effective Amendment No. 52 485BXT April 25, 2013 Post-Effective Amendment No. 57 485BXT May 24, 2013 Post-Effective Amendment No. 58 485BXT June 21, 2013 Post-Effective Amendment No. 62 485BXT July 19, 2013 Post-Effective Amendment No. 66 485BXT August 19, 2013 Post-Effective Amendment No. 72 485BXT September 17, 2013 Post-Effective Amendment No. 75 485BXT October 16, 2013 Post-Effective Amendment No. 77 485BXT November 14, 2013 Post-Effective Amendment No. 81 485BXT December 13, 2013 Post-Effective Amendment No. 83 485BXT January 10, 2014 Post-Effective Amendment No. 85 485BXT February 7, 2014 Post-Effective Amendment No. 87 485BXT March 10, 2014 Post-Effective Amendment No. 89 485BXT April 8, 2014 Post-Effective Amendment No. 92 485BXT May 7, 2014 Post-Effective Amendment No. 96 485BXT June 5, 2014 Post-Effective Amendment No. 99 485BXT July 3, 2014 Post-Effective Amendment No. 101 485BXT August 1, 2014 Post-Effective Amendment No. 104 The purpose of the 485APOS filing, filed on April 20, 2012 (Post-Effective Amendment No. 16), was to register the Fund as a new series of the Trust. The purpose of the 485BPOS filing, filed on January 29, 2013 (Post-Effective Amendment No. 44), was to respond to Staff comments on Post-Effective Amendment No. 16, as they related to the Fund, and to make other non-material changes to the Fund’s Prospectus and Statement of Additional Information. The nine 485BXT filings, filed between June 29, 2012 and January 24, 2013 (Post-Effective Amendment Nos. 24, 26, 28, 30, 33, 35, 37, 41 and 42), were filed for the purpose of delaying the effective date of Post-Effective Amendment No. 16. The purpose of the nineteen 485BXT filings, filed between February 26, 2013 and August 1, 2014 (Post-Effective Amendment Nos. 49, 52, 57, 58, 62, 66, 72, 75, 77, 81, 83, 85, 87, 89, 92, 96, 99, 101 and 104) were filed for the purpose of delaying the effective date of Post-Effective Amendment No. 44. As of the last filing shown, Post-Effective Amendment No. 44 is scheduled to become effective on September 1, 2014. The Registrant is requesting the withdrawal of the above referenced Post-Effective Amendments because the Registrant has decided not to proceed with the offering of the Fund. No securities were sold in connection with this offering. Please note that certain of the Post-Effective Amendments listed above were also filed on behalf of the Yorkville High Income Infrastructure MLP ETF, which went effective on January 29, 2013, and this withdrawal request does not relate to, or seek to withdraw the registration of, the Yorkville High Income Infrastructure MLP ETF. Pursuant to the requirements of Rule 477 under the Securities Act, this application for withdrawal of the Post-Effective Amendments listed above, has been signed by the President of the Trust this 29th day of August, 2014. If you have any questions regarding this filing, please contact Christopher Menconi at (202) 373-6173 or Abigail Bertumen at (202) 373-6095. EXCHANGE TRADED CONCEPTS TRUST By: /s/ J. Garrett Stevens Name: J. Garrett Stevens Title: Trustee and President
